Dissenting Opinion by
Flood, J.:
The key clause here is that “wages earned by a full-time day student in temporary employment during holidays or periods of vacation . . . shall not be considered base-year wages” under the act and the key word for the situation before us is the word “temporary” in that *290clause. I would agree with the decision of the majority if this word did not appear in the act, since the wages in question were earned during a vacation period by a full-time day student. However, I do not agree that he was in temporary employment. He had been employed by the Pittsburgh Plate Glass Company continuously since 1949 and obtained a leave of absence to attend college under the provisions of the G.I. Bill of Rights. The leave of absence covered only the time of his actual attendance at college and he was to return to his work during vacation periods and to return full-time when he graduated, which he did. In my view his work during vacation periods was not temporary employment but part of his full-time employment between periods of leave of absence. If this interpretation is not correct, the word “temporary” in this clause of the act serves no purpose whatever and the clause would mean exactly the same thing if it were eliminated.
The majority opinion indicates that all vacation employment of full-time day students is by its very nature temporary. This makes the word “temporary” in the amendment wholly superfluous, and we must assume that the legislature must have inserted it gratuitously for unnecessary emphasis. It is a cardinal rule of construction that legislative prodigality of the verbal type is never presumed, and an interpretation giving any word of the legislature no meaning is to be avoided if there is any reasonable way to do so. I think we may be presuming if we conclude that the legislature, in inserting the word “temporary”, could not have had in mind the situation before ns, which apparently is representative of what may arise not infrequently in the interaction of union contracts with the G.I. Bill of Rights.